243 Or. 242 (1966)
412 P.2d 793
SCHAFER
v.
SCHAFER
Supreme Court of Oregon.
Argued February 1, 1966.
Reversed March 30, 1966.
Robert J. Morgan, West Linn, argued the cause for appellant. On the brief were Ralf H. Erlandson, Milwaukie, and John O. Sheldahl, Oregon City.
Burl L. Green, Portland, argued the cause for respondent. On the brief were Green, Richardson, Green & Griswold, Portland.
Before McALLISTER, Chief Justice, and PERRY, SLOAN, GOODWIN and SCHWAB, Justices.
REVERSED.
PER CURIAM.
This is a suit for divorce by plaintiff on the grounds of cruel and inhuman treatment. The defendant filed a cross complaint on the same grounds and asked for *243 a decree of separation from bed and board. Defendant was awarded the decree of separation from bed and board, the custody of the two youngest children, alimony, child support, and a property settlement. The plaintiff was awarded custody of his two oldest children. From this decree the plaintiff appeals.
Plaintiff attempted to call as witnesses Donald Schafer (aged 16) and Robert Schafer (aged 15), children of plaintiff and defendant. The trial court refused to permit these children to testify, solely on the basis they were children of the parties.
There was a conflict in the testimony of the parties and this refusal to permit these witnesses to testify constitutes reversible error. Kreutzer v. Kreutzer, 226 Or 158, 359 P2d 536.
Reversed and remanded.